 

Exhibit 10.12 - Employment Agreement between the Registrant and Sallyanne K.
Ballweg

 

 

[THE FIRST NATIONAL BANK OF LONG ISLAND LETTERHEAD]

 

 

 

December 13, 2007

 

 

Ms. Sallyanne K. Ballweg

 

Dear Ms. Ballweg:

 

This letter employment agreement (the "Agreement") will serve to set forth the
terms and conditions of your employment by The First of Long Island Corporation
("FLIC"), and its subsidiary, The First National Bank of Long Island (the
"Bank"), as follows:

 

1.

TERM; RENEWAL

 

The Initial Term of the Agreement shall run from December 31, 2007 through and
including December 31, 2008 and, if not terminated as described below, the term
shall automatically be extended for successive periods of one-year (the "Renewal
Terms"), with such modifications hereto as the parties shall agree in writing;
provided, however, that the Agreement shall not be so extended in the event that
you or FLIC provides written notice of non-extension to the other party no later
than the sixtieth (60th) day prior to the expiration of the Initial Term or
Renewal Term, as the case may be. Notwithstanding the foregoing, FLIC may not
provide such notice of non-extension during any period of time in which the
Board of Directors of FLIC is actively negotiating a transaction the
consummation of which would constitute a Change of Control Event (as hereinafter
defined).

 

2.

CAPACITY

 

2.1          You shall be employed in the capacity of Senior Executive Vice
President of the Bank and such other senior executive title or titles of FLIC or
the Bank as may from time to time be determined by the Board of Directors of the
Bank and FLIC. You shall have general supervisory authority over risk
management, commercial banking, commercial lending and the branch system, with
such specific duties and responsibilities as shall be assigned to you by the
Chief Executive Officer or by the Board of Directors of the Bank. You shall be
responsible to the Chief Executive Officer of FLIC and the Bank.

 

2.2        You agree to devote your full time and attention and best efforts to
the faithful and diligent performance of your duties to FLIC and the Bank and
shall serve and further the best interests and enhance the reputation of FLIC
and the Bank to the best of your ability. Nothing herein shall be construed as
preventing you from serving as a member of the board of directors of any
non-profit organization.

 

3.

COMPENSATION

 

As full compensation for your services, you shall receive the following from
FLIC or, in the discretion of FLIC, it shall cause the following to be paid or
provided by the Bank:

 

A.          A Base Annual Salary of not less than Two Hundred Seventeen Thousand
Five Hundred Dollars ($217,500.00), payable bi-weekly; provided, however, that
no later than January 15 of each year that this Agreement shall remain in
effect, the Chief Executive Officer and the Board of Directors of FLIC shall
review your compensation, without any commitment, to determine whether to
increase your Base Annual Salary hereunder. In the event that the Board of
Directors of FLIC does, from time to time, increase your Base Annual Salary, the
increased amount shall be your Base Annual Salary for all purposes of this
Agreement, and such increased amount shall be the minimum amount payable
hereunder.

 

2

 

 

--------------------------------------------------------------------------------

 

B.           Such other benefits as are consistent with the personnel benefits
provided by the Bank and FLIC to its officers and employees.

 

C.           The use of an automobile furnished by the Bank.

 

4.

TERMINATION PAYMENT

 

4.1          You will be entitled to a payment (the "Termination Payment") equal
to One Hundred Per Cent (100%) of your then current Base Annual Salary (the
dollar amount so calculated being hereafter referred to as the "Full Severance")
and FLIC shall make such Termination Payment to you, in the event of, and within
ten (10) days after, the occurrence of either of the following:

 

A. Involuntary Termination Without Cause.     Your employment is terminated by
the Bank without cause (as defined in Section “7(E)” hereof) during the Initial
Term or any Renewal Term. You will not be entitled to any Termination Payment in
the event that FLIC provides written notice of non-extension pursuant to Section
“1” hereof and terminates your employment upon or subsequent to the expiration
date of this Agreement. It is understood that the Termination Payment shall
become payable only in the event that (i) your employment is terminated and (ii)
you cease to be employed by the Bank prior to such expiration date.

 

B. Resignation With Good Reason. You resign your employment with the Bank for
Good Reason (as hereinafter defined) within twenty-four months after a Change of
Control Event.

 

4.2          You will be entitled to a Termination Payment equal to Sixty Six
and Two-Thirds Per Cent (66 2/3%) of the Full Severance in the event that you
resign your employment with the Bank for any reason during the period beginning
on the thirty-first day after a Change of Control Event (as hereinafter defined)
and ending on the sixtieth day after such event.

 

4.3          FLIC may elect to discharge its obligation to make the Termination
Payment by causing the Bank, its wholly owned subsidiary, to do so.

 

5.

NON-WAIVER

 

Your failure to resign upon the occurrence of a particular event constituting
Good Reason hereunder shall not bar you from resigning upon the subsequent
occurrence of any other or further event constituting Good Reason, and thereby
becoming eligible to receive the Termination Payment, provided that such
resignation occurs within twenty-four months after a Change of Control Event.

 

6.

INELIGIBILITY FOR TERMINATION PAYMENT

 

Regardless of whether a Change of Control Event shall have occurred, you shall
not be entitled to any Termination Payment in the event that your employment is
terminated by reason of your death, normal retirement or disability, or
subsequent to the expiration of this Agreement.

 

7.

DEFINITIONS

 

A.           " Good Reason" for resignation by you of your employment shall mean
the occurrence (without your express written consent) of any one of the
following acts or omissions to act by FLIC or the Bank:

 

(i)          The assignment to you of any duties materially inconsistent with
the nature and status of your responsibilities immediately prior to a Change of
Control Event, or a substantial adverse alteration in the nature or status of
your responsibilities from those in effect immediately prior to the Change of
Control Event; provided, however, that a redesignation of your title shall not
in and of itself constitute Good Reason if your overall duties and status within
FLIC and the Bank are not substantially adversely affected.

 

(ii)         The failure by FLIC or the Bank to pay you any portion of your
current compensation, or to pay you any portion of an installment of a deferred
compensation amount under any deferred compensation program, within fourteen
(14) days of the date such compensation is due.

 

3

 

 

--------------------------------------------------------------------------------

 

B.             "Change of Control Event" shall mean the occurrence of any one of
the following:

 

(i) Continuing Outside Directors (as hereinafter defined) no longer constitute
at least two-thirds (2/3) of Outside Directors (as hereinafter defined) of FLIC;

 

(ii) There shall be consummated a merger or consolidation of FLIC, unless at
least two-thirds (2/3) of Continuing Outside Directors are to continue to
constitute at least two-thirds (2/3) of the directors of the surviving
corporation;

 

(iii) At least two-thirds (2/3) of Continuing Outside Directors determine that
action taken by stockholders constitutes a Change of Control Event; or

 

 

(iv) The Bank shall cease to be a wholly-owned subsidiary, either directly or
indirectly, of FLIC.

 

C.           " Continuing Outside Director" shall mean any individual who is not
an employee of FLIC or the Bank and who (i) is a director of FLIC as of the date
hereof, (ii) prior to election as a director is nominated by at least two-thirds
(2/3) of the Continuing Outside Directors, or (iii) following election as a
director is designated a Continuing Outside Director by at least two-thirds
(2/3) of Continuing Outside Directors.

 

D.           " Outside Director" shall mean an individual who is not an employee
of FLIC or the Bank who is a director of FLIC.

 

E.           “ Cause”, for purposes of Section 4.1(A), shall mean the following:
conviction of a felony; misappropriation of any money or other asset of, or
other willful misconduct causing damage to, the Bank or FLIC; failure or refusal
to devote full-time employment services to the Bank; gross negligence in the
performance of duties; the breach of any other material term of this Agreement;
or material violation of the Code of Conduct of FLIC, as the same may be amended
from time to time, or of any other rules promulgated by the Bank from time to
time with regard to the conduct of its employees.

 

8.

INSURANCE

 

8.1          In the event that you shall cease to be employed by the Bank under
circumstances entitling you to receive a Termination Payment hereunder, FLIC
shall, at no cost to you, continue to cover you under, or provide you with,
family medical and dental coverage subsequent to the date of termination of your
employment. Such coverage shall be continued for a period ending on the date
which is twelve (12) months after the termination date and shall be the same as
that provided generally to employees of the Bank during such period; provided,
however, that if such termination date is subsequent to the occurrence of a
Change of Control Event, the coverage to be provided hereunder shall be no less
favorable than the coverage in effect immediately prior to the occurrence of
such Change of Control Event.

 

8.2          Notwithstanding the provisions of the foregoing Section 8.1, the
obligation of FLIC to provide the insurance coverage described therein shall
cease on the date when another employer makes medical and dental coverage
available to you or, in the event of your death, to your surviving spouse, which
(i) is substantially comparable to the coverage to which you would be entitled
pursuant to Section 8.1 and (ii) does not require a contribution, expressed as a
percentage of the cost of such coverage, by you or your spouse in excess of the
percentage contribution generally required by the Bank of its employees as of
the date when such coverage is made available to you by such other employer.

 

9.

DEATH

 

In the event of your death subsequent to termination of your employment, any
payments due you hereunder shall be paid to the legal representative of your
estate. In the event that family medical and dental coverage is being provided
to you by FLIC as of the date of your death, such coverage shall be continued in
accordance with, and subject to the conditions set forth in, Sections 8.1 and
8.2 hereof.

 

 

 

4

 

 

--------------------------------------------------------------------------------

 

10.

NON-SOLICITATION; CONFIDENTIALITY

 

10.1          Non-Solicitation.   In the event that you cease to be employed by
the Bank under circumstances entitling you to a Termination Payment hereunder,
you agree that, in consideration of such Termination Payment, you will not, for
a period of one (1) year after you cease to be employed by the Bank, either (A)
on behalf of any banking or lending organization doing business in any of the
boroughs of New York City or in the Counties of Nassau or Suffolk, directly or
indirectly solicit the business of any person or entity which shall be a
customer of FLIC, the Bank, or any of their respective subsidiaries, on the date
of such termination or facilitate or assist in the development of any business
relationship between any such banking or lending organization and any such
customer or (B) either directly or on behalf of any such banking organization or
lender, employ, retain, or solicit the employment or retention of, any person
who shall be an employee of FLIC, the Bank, or any of their respective
subsidiaries, on the date of such termination. In the event that you waive your
right to receive such Termination Payment, by written notice to FLIC, then the
provisions of this Section 10.1 shall thereafter be of no further force or
effect. Notwithstanding anything to the contrary contained herein, it is agreed
that the provisions of this Section 10.1 shall be binding upon you in the event
that your employment is terminated for cause (as heretofore defined), in which
event you shall not be entitled to a Termination Payment.

 

10.2          Confidentiality.  You agree, without limitation as to time, to
keep secret and retain in confidence all confidential matters of FLIC, the Bank,
and their respective subsidiaries, whether developed by FLIC, the Bank, such
subsidiaries or you, including, without limitation, "know-how," trade secrets,
customer lists, pricing policies, and operational methods, and not to disclose
them to anyone outside of FLIC, the Bank, or any of their respective
subsidiaries, except in the course of performing your duties hereunder or with
the express written consent of FLIC.

 

10.3         If a court of competent jurisdiction determines that any covenant
contained herein is unreasonable because of its term or territorial scope, or
for any other reason, such court may reform the condition of such covenant so
that it is reasonable under the circumstances and this covenant, as reformed,
shall be enforceable.

 

11.

MISCELLANEOUS

 

11.1          Entire Agreement.  This Agreement constitutes the complete and
exclusive statement of our agreement with regard to the subject matter hereof
and supersedes all previous agreements with respect thereto. You acknowledge
that you have not entered into this Agreement in reliance upon any
representation made by FLIC or the Bank that has not been embodied herein.

 

11.2          Survival.  All of your duties and obligations under Section 10
(“Non-Solicitation; Confidentiality”) of this Agreement shall survive the
expiration or other termination of this Agreement. In all other respects,
neither party shall have any right or obligation hereunder subsequent to such
expiration or termination except for rights and obligations which shall have
accrued prior thereto.

 

11.3          Binding Effect; Successors.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable (i) by FLIC, the Bank, and their
respective successors and assigns and (ii) by you, your heirs and your legal
representatives. If FLIC shall be merged into or consolidated with another
entity, the provisions hereof shall be binding upon and inure to the benefit of
the entity surviving such merger or resulting from such consolidation. We shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of FLIC, by written agreement, to expressly assume and agree to perform
hereunder in the same manner and to the same extent that we would be required to
perform hereunder if no such succession had taken place. The provisions hereof
shall continue to apply to each subsequent merger, consolidation or transfer of
assets of such subsequent employer.

 

11.4          Notices.  Any notices required to be given under this Agreement
shall, unless otherwise agreed to by you and us, be in writing and shall be sent
by certified mail, return receipt requested, to FLIC at 10 Glen Head Road, Glen
Head, New York 11545, Attention: Board of Directors, and to you at the home
address which you have designated in writing; or at such other address as you or
we may designate in writing, respectively.

 

11.5          Waiver; Modification.  No waiver or modification in whole or in
part of this Agreement, or any term or condition hereof, shall be effective
against any party unless in writing and duly signed by the party

 

5

 

 

--------------------------------------------------------------------------------

 

sought to be bound. Any waiver of any breach of any provision hereof or any
right or power by any party on one occasion shall not be construed as a waiver
of, or a bar to, the exercise of such right or power on any other occasion or as
a waiver of any subsequent breach. Without limiting the generality of the
foregoing, nothing contained in the annual organizational or other minutes of
FLIC, the Bank or any of their respective subsidiaries shall (i) be construed as
conferring on you any right to remain in the employ of FLIC or the Bank for any
period of time or (ii) otherwise affect any of the rights or obligations of the
parties hereunder.

 

11.6          Separability.  Any provision of this Agreement which is
unenforceable or invalid in any respect in any jurisdiction shall be ineffective
in such jurisdiction to the extent that it is unenforceable or invalid without
affecting the remaining provisions hereof, which shall continue in full force
and effect. The enforceability or invalidity of a provision of the Agreement in
one jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

11.7          Controlling Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein.

 

If this Agreement is satisfactory to you, kindly indicate your acceptance by
signing and returning the enclosed copy thereof to the Bank.

 

 

Very truly yours,

THE FIRST OF LONG ISLAND CORPORATION



By: /s/ MICHAEL N. VITTORIO
Michael N. Vittorio,
President and Chief Executive Officer

 

 

Accepted and agreed to as
of the 31st day of December, 2007

 

/s/ SALLYANNE K. BALLWEG
Sallyanne K. Ballweg

 



 

 

 

 

 

 

 



 

6

 

 

 